DETAILED ACTION

This Office Action is in response application 16058107, filed on 08/08/2018. 

Claims 1-7, 9-16, and 18-20 filed on 18 January 2021 were examined. Claim 1-2, 4, 9, 11-12, 16, and 20 are currently amended; claims 3, 5, 10, and 13-14 are presented as previous. Claims 6-7, 15, and 19 are original; and claims 8, 17, and 18 are cancelled.

Definition of terms that may be used for citation purpose: 
Figure = Fig., paragraph = P., column = Col., for example figure 34 = Fig. 34


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7, 9-16, and 19-20 are allowed.  


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended according to the following in order to remove typographical errors.
Claim 1, line 8 recites “proposing, by the processing circuitry, one or more cleaning plans to a user based on” but should be amended to read “proposing, by the processing circuitry, one or more cleaning plans to the user based on”.
Claim 1, lines 19-20 recite “on the user suggestion, and executing, by the processing circuitry and via a cleaning system...” but should be amended to read “on the user suggestion, and executing, by the processing circuitry and via the cleaning system...”.
Claim 20, line 19 recites “on the user suggestion, and executing, via a cleaning system for the at least one sensor of the” but should be amended to read “on the user suggestion, and executing, via the cleaning system for the at least one sensor of the”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571)272-8389.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.J.P./Examiner, Art Unit 3662        
 

/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662